
	
		One Hundred Eleventh Congress of the United States of
		  America
		2d SessionBegun and held at the City of Washington on Tuesday, the fifth
		day of January, two thousand and ten
		S. 3751
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To amend the Stem Cell Therapeutic and
		  Research Act of 2005.
	
	
		1.Short titleThis Act may be cited as the
			 Stem Cell Therapeutic and Research
			 Reauthorization Act of 2010.
		2.Amendments to the stem cell therapeutic and
			 research act of 2005
			(a)Cord blood inventorySection 2 of the Stem Cell Therapeutic and
			 Research Act of 2005 (42 U.S.C. 274k note) is amended—
				(1)in subsection (a), by inserting the
			 inventory goal of at least before 150,000;
				(2)in subsection (c)—
					(A)in paragraph (2), by striking or is
			 transferred and all that follows through the period and inserting
			 for a first-degree relative.; and
					(B)in paragraph (3), by striking
			 150,000;
					(3)in subsection (d)—
					(A)in paragraph (1), by inserting
			 beginning on the last date on which the recipient of a contract under
			 this section receives Federal funds under this section after 10
			 years;
					(B)in paragraph (2), by striking ;
			 and and inserting ;;
					(C)by redesignating paragraph (3) as paragraph
			 (5); and
					(D)by inserting after paragraph (2) the
			 following:
						
							(3)will provide a plan to increase cord blood
				unit collections at collection sites that exist at the time of application,
				assist with the establishment of new collection sites, or contract with new
				collection sites;
							(4)will annually provide to the Secretary a
				plan for, and demonstrate, ongoing measurable progress toward achieving
				self-sufficiency of cord blood unit collection and banking operations;
				and
							;
					(4)in subsection (e)—
					(A)in paragraph (1)—
						(i)by striking “10 years” and inserting “a
			 period of at least 10 years beginning on the last date on which the recipient
			 of a contract under this section receives Federal funds under this section”;
			 and
						(ii)by striking the second sentence and
			 inserting The Secretary shall ensure that no Federal funds shall be
			 obligated under any such contract after the date that is 5 years after the date
			 on which the contract is entered into, except as provided in paragraphs (2) and
			 (3).;
						(B)in paragraph (2)—
						(i)in the matter preceding subparagraph
			 (A)—
							(I)by striking Subject to paragraph
			 (1)(B), the and inserting The; and
							(II)by striking 3 and inserting
			 5;
							(ii)in subparagraph (A) by striking
			 150,000 and all that follows through and at the
			 end and inserting the inventory goal described in subsection (a) has not
			 yet been met;;
						(iii)in subparagraph (B)—
							(I)by inserting meeting the
			 requirements under subsection (d) after receive an application
			 for a contract under this section; and
							(II)by striking or the Secretary
			 and all that follows through the period at the end and inserting ;
			 or; and
							(iv)by adding at the end the following:
							
								(C)the Secretary determines that the
				outstanding inventory need cannot be met by the qualified cord blood banks
				under contract under this section.
								;
				and
						(C)by striking paragraph (3) and inserting the
			 following:
						
							(3)Extension eligibilityA qualified cord blood bank shall be
				eligible for a 5-year extension of a contract awarded under this section, as
				described in paragraph (2), provided that the qualified cord blood bank—
								(A)demonstrates a superior ability to satisfy
				the requirements described in subsection (b) and achieves the overall goals for
				which the contract was awarded;
								(B)provides a plan for how the qualified cord
				blood bank will increase cord blood unit collections at collection sites that
				exist at the time of consideration for such extension of a contract, assist
				with the establishment of new collection sites, or contract with new collection
				sites; and
								(C)annually provides to the Secretary a plan
				for, and demonstrates, ongoing measurable progress toward achieving
				self-sufficiency of cord blood unit collection and banking
				operations.
								;
				
					(5)in subsection (g)(4), by striking or
			 parent; and
				(6)in subsection (h)—
					(A)by striking paragraphs (1) and (2) and
			 inserting the following:
						
							(1)Authorization of
				appropriationsThere are
				authorized to be appropriated to the Secretary to carry out the program under
				this section $23,000,000 for each of fiscal years 2011 through 2014 and
				$20,000,000 for fiscal year
				2015.
							;
					(B)by redesignating paragraph (3) as paragraph
			 (2); and
					(C)in paragraph (2), as so redesignated, by
			 striking in each of fiscal years 2007 through 2009 and inserting
			 for each of fiscal years 2011 through 2015.
					(b)National programSection 379 of the Public Health Service
			 Act (42 U.S.C. 274k) is amended—
				(1)by striking subsection (a)(6) and inserting
			 the following:
					
						(6)The Secretary, acting through the
				Administrator of the Health Resources and Services Administration, shall submit
				to Congress an annual report on the activities carried out under this
				section.
						;
				(2)in subsection (d)—
					(A)in paragraph (2)—
						(i)in the matter preceding subparagraph (A),
			 by striking With respect to cord blood, the Program shall— and
			 inserting the following:
							
								(A)In generalWith respect to cord blood, the Program
				shall—
								;
						(ii)by redesignating subparagraphs (A) through
			 (H) as clauses (i) through (viii) respectively;
						(iii)by striking clause (iv), as so
			 redesignated, and inserting the following:
							
								(iv)support and expand new and existing studies
				and demonstration and outreach projects for the purpose of increasing cord
				blood unit donation and collection from a genetically diverse population and
				expanding the number of cord blood unit collection sites partnering with cord
				blood banks receiving a contract under the National Cord Blood Inventory
				program under section 2 of the Stem Cell Therapeutic and Research Act of 2005,
				including such studies and projects that focus on—
									(I)remote collection of cord blood units,
				consistent with the requirements under the Program and the National Cord Blood
				Inventory program goal described in section 2(a) of the Stem Cell Therapeutic
				and Research Act of 2005; and
									(II)exploring novel approaches or incentives to
				encourage innovative technological advances that could be used to collect cord
				blood units, consistent with the requirements under the Program and such
				National Cord Blood Inventory program
				goal;
									;
				and
						(iv)by adding at the end the following:
							
								(B)Efforts to increase collection of high
				quality cord blood unitsIn
				carrying out subparagraph (A)(iv), not later than 1 year after the date of
				enactment of the Stem Cell Therapeutic and
				Research Reauthorization Act of 2010 and annually thereafter, the
				Secretary shall set an annual goal of increasing collections of high quality
				cord blood units, consistent with the inventory goal described in section 2(a)
				of the Stem Cell Therapeutic and Research Act of 2005 (referred to in this
				subparagraph as the inventory goal), and shall identify at least
				one project under subparagraph (A)(iv) to replicate and expand nationwide, as
				appropriate. If the Secretary cannot identify a project as described in the
				preceding sentence, the Secretary shall submit a plan, not later than 180 days
				after the date on which the Secretary was required to identify such a project,
				to the Committee on Health, Education, Labor, and Pensions of the Senate and
				the Committee on Energy and Commerce of the House of Representatives for
				expanding remote collection of high quality cord blood units, consistent with
				the requirements under the National Cord Blood Inventory program under section
				2 of the Stem Cell Therapeutic and Research Act of 2005 and the inventory goal.
				Each such plan shall be made available to the public.
								(C)DefinitionIn this paragraph, the term remote
				collection means the collection of cord blood units at locations that do
				not have written contracts with cord blood banks for collection
				support.
								;
				and
						(B)in paragraph (3)(A), by striking
			 (2)(A) and inserting (2)(A)(i); and
					(3)by striking subsection (f)(5)(A) and
			 inserting the following:
					
						(A)require the establishment of a system of
				strict confidentiality to protect the identity and privacy of patients and
				donors in accordance with Federal and State law;
				and
						.
				(c)Additional reports
				(1)Interim
			 reportIn addition to the
			 annual report required under section 379(a)(6) of the Public Health Service Act
			 (42 U.S.C. 274k(a)(6)), the Secretary of Health and Human Services (referred to
			 in this subsection as the Secretary), in consultation with the
			 Advisory Council established under such section 379, shall submit to Congress
			 an interim report not later than 180 days after the date of enactment of this
			 Act describing—
					(A)the methods to distribute Federal funds to
			 cord blood banks used at the time of submission of the report;
					(B)how cord blood banks contract with
			 collection sites for the collection of cord blood units; and
					(C)recommendations for improving the methods
			 to distribute Federal funds described in subparagraph (A) in order to encourage
			 the efficient collection of high-quality and diverse cord blood units.
					(2)RecommendationsNot later than 1 year after the date of
			 enactment of this Act, the Advisory Council shall submit recommendations to the
			 Secretary with respect to—
					(A)whether models for remote collection of
			 cord blood units should be allowed only with limited, scientifically-justified
			 safety protections; and
					(B)whether the Secretary should allow for cord
			 blood unit collection from routine deliveries without temperature or humidity
			 monitoring of delivery rooms in hospitals approved by the Joint
			 Commission.
					(d)Authorization of
			 appropriationsSection 379B
			 of the Public Health Service Act (42 U.S.C. 274m) is amended by striking
			 $34,000,000 and all that follows through the period at the end,
			 and inserting $30,000,000 for each of fiscal years 2011 through 2014 and
			 $33,000,000 for fiscal year 2015..
			(e)Report on cord blood unit donation and
			 collection
				(1)In generalNot later than 1 year after the date of
			 enactment of this Act, the Comptroller General of the United States shall
			 submit to the Committee on Health, Education, Labor, and Pensions and the
			 Committee on Appropriations of the Senate, the Committee on Energy and Commerce
			 and the Committee on Appropriations of the House of Representatives, and the
			 Secretary of Health and Human Services a report reviewing studies,
			 demonstration programs, and outreach efforts for the purpose of increasing cord
			 blood unit donation and collection for the National Cord Blood Inventory to
			 ensure a high-quality and genetically diverse inventory of cord blood
			 units.
				(2)ContentsThe report described in paragraph (1) shall
			 include a review of such studies, demonstration programs, and outreach efforts
			 under section 2 of the Stem Cell Therapeutic and Research Act of 2005 (42
			 U.S.C. 274k note) (as amended by this Act) and section 379 of the Public Health
			 Service Act (42 U.S.C. 274k) (as amended by this Act), including—
					(A)a description of the challenges and
			 barriers to expanding the number of cord blood unit collection sites, including
			 cost, the cash flow requirements and operations of awarding contracts, the
			 methods by which funds are distributed through contracts, the impact of
			 regulatory and administrative requirements, and the capacity of cord blood
			 banks to maintain high-quality units;
					(B)remote collection or other innovative
			 technological advances that could be used to collect cord blood units;
					(C)appropriate methods for improving provider
			 education about collecting cord blood units for the national inventory and
			 participation in such collection activities;
					(D)estimates of the number of cord blood unit
			 collection sites necessary to meet the outstanding national inventory need and
			 the characteristics of such collection sites that would help increase the
			 genetic diversity and enhance the quality of cord blood units collected;
					(E)best practices for establishing and
			 sustaining partnerships for cord blood unit collection at medical facilities
			 with a high number of minority births;
					(F)potential and proven incentives to
			 encourage hospitals to become cord blood unit collection sites and partner with
			 cord blood banks participating in the National Cord Blood Inventory under
			 section 2 of the Stem Cell Therapeutic and Research Act of 2005 and to assist
			 cord blood banks in expanding the number of cord blood unit collection sites
			 with which such cord blood banks partner;
					(G)recommendations about methods cord blood
			 banks and collection sites could use to lower costs and improve efficiency of
			 cord blood unit collection without decreasing the quality of the cord blood
			 units collected; and
					(H)a description of the methods used prior to
			 the date of enactment of this Act to distribute funds to cord blood banks and
			 recommendations for how to improve such methods to encourage the efficient
			 collection of high-quality and diverse cord blood units, consistent with the
			 requirements of the C.W. Bill Young Cell Transplantation Program and the
			 National Cord Blood Inventory program under section 2 of the Stem Cell
			 Therapeutic and Research Act of 2005.
					(f)DefinitionIn this Act, the term remote
			 collection has the meaning given such term in section 379(d)(2)(C) of
			 the Public Health Service Act.
			
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
